Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	The amendment filed April 9, 2021, is acknowledged and has been entered.  Claims 1, 3-10, 16-19, 23-33, 35, 38-39, 42 and 44-45 have been amended.  Claim 2 has been canceled. Claims 47-50 have been newly added.

2.	Claims 1 and 3-50 are pending in the application. 

3.    	Claims 11-15, 19, 24-28, 31-35, 40-42, and 44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

4.	Claims 1, 3-10, 16-18, 20-23, 29, 30, 36-39, 43 and 45-50 are under examination. The elected species are:
 A) 	Anti-B7-H3 antibody: hBRCA84D-2 (SEQ ID NOs: 39 and 40; see 
Specification, paragraphs [00118-00119]); and 
Anti-PD-1 antibody: mAb 6-ISQ (SEQ ID NOs: 58 and 59; see Specification, 
paragraphs [00147-00148]); 

and 

B)	Said anti-B7-H3 antibody is administered at a dosage of about 15 mg/kg body 
weight every three weeks; and 
Said anti-PD-1 antibody is administered at a fixed dosage of 300 mg every three weeks, and wherein said anti-B7-H3 antibody and said anti-PD-1 antibody are 
administered within a 48-hour period of each other; and 
Said third therapeutic agent is a chemotherapeutic agent.  Antibodies with the 6 CDRs of the elected antibodies will be considered with the elected species.  As the elected species of PD-1 antibody has been placed in condition for allowance, the species of nivolumab has been rejoined.


Grounds of Rejection Withdrawn

5.	Unless specifically reiterated below, Applicant’s amendment has obviated or rendered moot the grounds rejection set forth in the previous Office action. 



Claim Rejections Maintained

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 



7.	Claims 1, 3-7, 9, 10, 16-18, 20-23, 36, 37, 39, 43 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2012/0294796 A1, IDS), Momtaz et al (PPM, 7:357-365, 2014) and Stagg et al (PNAS, 108(17):7142-7147, 2011).

Johnson et al teach methods of treating cancers that express B7-H3 using an antibody that binds B7-H3, such as hBRACA84D-2 comprising instant SEQ ID Nos:39 and 40 and Fc modifications such as F243L that enhance ADCC at a dose of at least 10 mg/kg and that empirical considerations determine the dosage to be used and that determination of optimal ranges of effective amounts is within the skill in the art (see alignments, entire document, e.g., pages 6, 10, 25, 39 and 57 and Figures and Examples).  Johnson et al teach administering the antibody in combination with a chemotherapeutic agent such as anti-cancer agents or immunotherapeutic agents, treating breast and head and neck cancers with the antibody and intravenously (see pages 3-5, 11 and 39).
RESULT 1
US-13-463-924-117
; Sequence 117, Application US/13463924
; Publication No. US20120294796A1
; GENERAL INFORMATION:
;  APPLICANT: MacroGenics, Inc.
;  APPLICANT:  Johnson, Leslie S.
;  APPLICANT:  Huang, Ling
;  APPLICANT:  Moore, Paul
;  APPLICANT:  Loo, Deryk
;  APPLICANT:  Chen, Francine
;  TITLE OF INVENTION: Antibodies Reactive with B7-H3 and Uses Thereof
;  FILE REFERENCE: 1301.0073C
;  CURRENT APPLICATION NUMBER: US/13/463,924
;  CURRENT FILING DATE:  2012-05-04
;  PRIOR APPLICATION NUMBER: US 61/482,771
;  PRIOR FILING DATE: 2011-05-05
;  PRIOR APPLICATION NUMBER: PCT US11/26689
;  PRIOR FILING DATE: 2011-03-01
;  PRIOR APPLICATION NUMBER: US 61/311,057
;  PRIOR FILING DATE: 2010-03-05
;  PRIOR APPLICATION NUMBER: US 61/310,695
;  PRIOR FILING DATE: 2010-03-04
;  PRIOR APPLICATION NUMBER: US 61/310,692
;  PRIOR FILING DATE: 2010-03-04
;  NUMBER OF SEQ ID NOS: 120
;  SOFTWARE: PatentIn version 3.5

;   LENGTH: 214
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Amino Acid Sequence Of The hBRCA84D-2 Light Chain
US-13-463-924-117

  Query Match             100.0%;  Score 1116;  DB 10;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSFLSASVGDRVTITCKASQNVDTNVAWYQQKPGKAPKALIYSASYRYSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSFLSASVGDRVTITCKASQNVDTNVAWYQQKPGKAPKALIYSASYRYSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYNNYPFTFGQGTKLEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYNNYPFTFGQGTKLEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

RESULT 1
US-13-463-924-119
; Sequence 119, Application US/13463924
; Publication No. US20120294796A1
; GENERAL INFORMATION:
;  APPLICANT: MacroGenics, Inc.
;  APPLICANT:  Johnson, Leslie S.
;  APPLICANT:  Huang, Ling
;  APPLICANT:  Moore, Paul
;  APPLICANT:  Loo, Deryk
;  APPLICANT:  Chen, Francine
;  TITLE OF INVENTION: Antibodies Reactive with B7-H3 and Uses Thereof
;  FILE REFERENCE: 1301.0073C
;  CURRENT APPLICATION NUMBER: US/13/463,924
;  CURRENT FILING DATE:  2012-05-04
;  PRIOR APPLICATION NUMBER: US 61/482,771
;  PRIOR FILING DATE: 2011-05-05
;  PRIOR APPLICATION NUMBER: PCT US11/26689
;  PRIOR FILING DATE: 2011-03-01
;  PRIOR APPLICATION NUMBER: US 61/311,057
;  PRIOR FILING DATE: 2010-03-05
;  PRIOR APPLICATION NUMBER: US 61/310,695
;  PRIOR FILING DATE: 2010-03-04
;  PRIOR APPLICATION NUMBER: US 61/310,692

;  NUMBER OF SEQ ID NOS: 120
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 119
;   LENGTH: 452
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Amino Acid Sequence Of The hBRCA84D-2 Heavy Chain
US-13-463-924-119

  Query Match             100.0%;  Score 2405;  DB 10;  Length 452;
  Best Local Similarity   100.0%;  
  Matches  452;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSSFGMHWVRQAPGKGLEWVAYISSDSSAIYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSSFGMHWVRQAPGKGLEWVAYISSDSSAIYY 60

Qy         61 ADTVKGRFTISRDNAKNSLYLQMNSLRDEDTAVYYCGRGRENIYYGSRLDYWGQGTTVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADTVKGRFTISRDNAKNSLYLQMNSLRDEDTAVYYCGRGRENIYYGSRLDYWGQGTTVTV 120

Qy        121 SSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQ 180

Qy        181 SSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELV 240

Qy        241 GGPSVFLLPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPPEEQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGPSVFLLPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPPEEQ 300

Qy        301 YNSTLRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YNSTLRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSR 360

Qy        361 EEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPLVLDSDGSFFLYSKLTVDKS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPLVLDSDGSFFLYSKLTVDKS 420

Qy        421 RWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 452

Db        421 RWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 452



Momtaz et al teach treating cancers such as solid tumors and head and neck cancer with a PD-1 antibody which is known to have an IgG4 Fc region and in combination with other agents (see abstract and pages 360-362).
Stagg et al teach methods of treating breast cancer by administering an antibody that binds PD-1 (RMP1-14 which comprises an Fc domain, this Fc domain also reads on claim 7 as no particular variant is defined and no particular level of ADCC is defined), wherein a fixed dose of the antibody that binds PD-1 is administered (see entire document, e.g., abstract pages 7144-7146 and Figure 4). 


Accordingly, it would have been prima facie obvious to treat solid tumors, including breast and squamous cell head and neck cancers in humans using the antibody of Johnson with Fc modifications such as F243L and a fixed dose of the anti-PD-1 antibody of Momtaz or RMP1-14 antibody of Stagg and along with additional cytotoxic agents at doses and schedules encompassed by the claims.  Notably, the antibody of Johnson would be seen as one of a finite number of predictable antibodies that would treat cancers expressing B7-H3, and based on the teachings of Momtaz et al that anti-PD-1 antibodies can be used in combination with other immunotherapies, there would be a reasonable expectation of an advantage in using both to treat cancer such as breast and head and neck cancers, wherein the fixed dose is taught by Stagg. Notably, antibodies can either be administered at a fixed dose or a dose per kg, and one of skill in the art would have immediately recognized that during optimization of the antibody either one may be determined optimal for a given antibody, absent a showing of unexpected results, so the administration at a fixed dose of 300mg every three weeks would be seen as routine optimization of a results effective variable. With further respect to the claimed dosage and administration regimens, these regimens would be considered obvious as Johnson et al teach the determination of optimal ranges of effective amounts is within the skill in the art, absent a showing of unexpected results.  Notably, the art recognized that dosage regimens can be optimized and that these antibodies and cytotoxic agents are result-effective variables, i.e., a variable which achieves a recognized result of treating cancers, such that the dosage amounts and administration schedules would be considered routine optimization of result-effective variables, absent a showing of unexpected results.
One of ordinary skill in the art would have been motivated to and had a reasonable expectation prima facie obvious to use both products that are useful for the same purpose to treat cancer as they can be used for the very same purpose.   See logic of In re Kerhoven, 626 F.2d 848, 850, 205 USPQ 1069, 1072, (CCPA 1980).  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.          

Response to Arguments
8.	In the response, Applicant traverses the rejection and submits that “neither Johnson nor Momtaz disclose or suggest the use of an anti-B7-H3 antibody or fragment thereof in combination with an anti-PD-1 antibody or fragment thereof as presently claimed. Thus, Johnson and Momtaz fail to disclose or suggest such combination or the particular dosage regimen as presently claimed. Stagg discloses studies utilizing anti-PD-1 or anti-CD137 antibodies in combination with anti-HER2/ErB-2 antibody (trastuzumab) in immunocompetent mice (see Stagg, page 7142, Abstract). However, Stagg also fails to disclose or suggest the use of any anti-B7-H3 antibody or fragment thereof in cSerial No. 15/765,697 Page 21ombination with an anti-PD-1 antibody or fragment thereof. Thus, Stagg fails to disclose or suggest the presently claimed combination or the recited dosage regimen. 
Stagg discloses an experiment on mice that provides for a fixed dose of an anti-PD-1 antibody (100 pg anti-PD-1 mAb clone RMP1-14) in combination with an anti-ErbB-2 antibody (50 pg anti-ErbB-2 mAb clone 7.16.4) (see Stagg, page 7146, Fig. 4). Such fixed dosage of anti-PD-1 mAb is well outside of the dosage regimen as presently claimed. Moreover, one of skill in the art would not look to the dosage regimen of a different combination of therapeutic agents (anti-PD-1 antibody in combination with anti-HER2/ErB-2 antibody) as being applicable to another combination of agents”.

In response, it is first noted that the dosage of Stagg was administered to mice, so the fixed dose would be adjusted to the larger size of humans.  Secondly, the PD-1 antibodies of the prior art and the anti-B7-H3 antibody of the prior art were recognized as treating breast and squamous cell head and neck cancers, so these antibodies were recognized as result-effective variables that would be optimized for administration. Notably, Johnson et al specifically recognizes that empirical considerations determine the dosage to be used and that determination of optimal ranges of effective amounts is within the skill in the art.  Accordingly, absent unexpected results, the claimed dosages and administration schedules would be seen as routine optimization of result effective variables (see MPEP 2144.05).
Then in response to the argument that “neither Johnson nor Momtaz disclose or suggest the use of an anti-B7-H3 antibody or fragment thereof in combination with an anti-PD-1 antibody or fragment thereof as presently claimed”, it is noted that both suggest combining their therapies with other 
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, this rejection is being maintained.

New Grounds of Rejection

9.	Claims 1, 3-10, 16-18, 20-23, 36, 37, 39, 43 and 45-50are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2012/0294796 A1, IDS), Momtaz et al (PPM, 7:357-365, 2014) and Stagg et al (PNAS, 108(17):7142-7147, 2011), as applied to claims 1, 3-7, 9, 10, 16-18, 20-23, 36, 37, 39, 43 and 45-48  above and in further view of  Cheung et al (US 2015/0190506 A1).
The above 103 rejection of claims 1, 3-7, 9, 10, 16-18, 20-23, 36, 37, 39, 43 and 45-48 suggests and teaches that which is set forth above.
Cheung et al teach treating cancer with a PD-1 antibody with a D265A mutation to reduce effector function or the PD-1 antibody nivolumab in combination with other immunotherapies (see pages 1, 3, 7, 16, 20 and 22) and administering antibodies at dosage regimens of about 300 mg (see page 46).
Thus, in view of these references, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to use a PD-1 antibody with a D265A mutation to reduce effector function or the PD-1 antibody nivolumab to treat cancers in the methods suggested above as these antibodies would be a predictable antibodies that could be used in such methods.  Here there is simple substitution of one known element for another to obtain predictable results.  Furthermore, this reference evidences that dosage regimens of antibodies of about 300 mg were known in the art, which further evidences that the instantly claimed regimens would be seen as routine optimization of result-effective variables.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.     



Conclusion

10.	No claims are allowed.  Claims 29, 30 and 38 are objected to for depending from rejected base claims, but would be allowable if rewritten into independent form to include all the limitations of the base claims and any intervening claims.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
May 7, 2021